Title: To Alexander Hamilton from James Chevalier, 9 July 1799
From: Chevalier, James
To: Hamilton, Alexander


          
            Sir,
            New York, July 9, 1799
          
          I have a Brother in Philadelphia, named Richard Chevalier, a native Citizen of that place, who is desirous of entering into the Army of the United States. He is a young man of a good disposition & I trust attached to the interests of his Country; but being at present in an inactive situation, it is to be apprehended that he may contract some pernicious habits which are common to young men of his age; in addition to which he is, from being unemployed, & possessing no property, rather an incumbrance to his Mother, an aged Widow. I, therefore, take the liberty of soliciting for him the post of First or Second Lieutenant in one of the Regiments of the Army under your Command; flattering myself that he will discharge the trust reposed in him in a manner honorable to himself, & to the service.
          Should you be pleased to comply with this request, it will be considered as an obligation conferred on myself, & be remembered with gratitude—I am Sir With much respect Yr. Mo: Obt. Servt.
          
            Jas. Chevalier
          
          
            New York 9. July 1799
          
          Major Genl. Hamilton
        